—Order, Supreme Court, New York County (Walter M. Schackman, J.), entered May 1, 1991, which, inter alia, denied plaintiffs motion for summary judgment and denied defendant’s cross-motion for summary judgment with respect to the first and fifth causes of action of the complaint, unanimously affirmed, without costs.
This is an action seeking rescission of an antenuptial agreement and a separation agreement and vacatur of an amended divorce judgment which incorporated these agreements. Plaintiff contends that the agreements are the product of fraud, misrepresentation, duress and overreaching and defendant contends that these claims are insufficiently alleged. A review of the record reveals that the court properly determined that there exist factual issues, including an issue regarding the validity of the agreement relied upon (see, Mulligan v Mulligan, 98 AD2d 852, 853). Concur—Milonas, J. P., Ellerin, Kupferman, Ross and Smith, JJ.